Case 2:20-cv-01956-MRH Document 1-1 Filed 12/16/20 Page 1 of 3




                         EXHIBIT A
      Case 2:20-cv-01956-MRH Document 1-1 Filed 12/16/20 Page 2 of 3




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK KRAMER,                                 CIVIL DIVISION

          Plaintiff,                         ELECTRONICALLY FILED

          v.                                 GD-20-________________

VELOCITY INVESTMENTS, LLC,

          Defendant.                         PRAECIPE FOR WRIT
                                             OF SUMMONS



                                             Filed on Behalf of Plaintiff:
                                             Mark Kramer




                                             Counsel of Record for this Party:
                                             THE LAW FIRM OF FENTERS WARD


                                             Joshua P. Ward
                                             Pa. I.D. No. 320347




                                             The Rubicon Building
                                             201 South Highland Avenue
                                             Suite 201
                                             Pittsburgh, PA 15206


                                             Telephone:     (412) 545-3015
                                             Fax No.:       (412) 540-3399
                                             E-mail:        jward@fentersward.com
        Case 2:20-cv-01956-MRH Document 1-1 Filed 12/16/20 Page 3 of 3




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK KRAMER,                                             CIVIL DIVISION

              Plaintiff,                                 ELECTRONICALLY FILED

              v.                                         GD-20-________________

VELOCITY INVESTMENTS, LLC,

              Defendant.

                           PRAECIPE FOR WRIT OF SUMMONS

TO     PROTHONOTARY OF THE COURT OF COMMON PLEAS OF ALLEGHENY
       COUNTY, PENNSYLVANIA:

       Kindly issue a writ of summons in the above-captioned matter.



                                                  Respectfully submitted,

                                                  THE LAW FIRM OF FENTERS WARD



Date: July 23, 2020                              By: ____________________________
                                                     Joshua P. Ward (Pa. I.D. No. 320347)
                                                     Kyle H. Steenland (Pa. I.D. No. 327786)

                                                      The Law Firm of Fenters Ward
                                                      The Rubicon Building
                                                      201 South Highland Avenue
                                                      Suite 201
                                                      Pittsburgh, PA 15206

                                                      Counsel for Plaintiff
